Exhibit 10.2

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of May 4, 2018 is
made and entered into by and between Boaz Energy II, LLC, a Delaware limited
liability company (the “Company”), and PermRock Royalty Trust, a statutory trust
formed under the laws of the State of Delaware (the “Trust”). Unless expressly
stated otherwise in this Agreement, as used in this Agreement, references to the
“Trustee” mean Simmons Bank, in its capacity as trustee (in such capacity, or
any successor trustee, the “Trustee”) of the Trust and not in its individual
capacity.

 

RECITALS

 

WHEREAS, the Company and the Trust have entered into a Conveyance of Net Profits
Interest of even date herewith (the “Conveyance Agreement”);

 

WHEREAS, in connection with the execution and delivery of the Conveyance
Agreement, the Trust has issued to the Company 12,165,732 trust units
representing beneficial interests in the Trust (“Trust Units”);

 

WHEREAS, in connection with the Initial Public Offering (as defined below), the
Company is selling 6,250,000 Trust Units, and may sell up to 937,500 additional
Trust Units if the underwriters of the Initial Public Offering exercise their
over-allotment option (the “Over-Allotment Option”); and

 

WHEREAS, the Trust has agreed to file a registration statement or registration
statements relating to the sale by the Company and its Transferees (as defined
below) of the 5,915,732 Trust Units held by the Company after the Initial Public
Offering (or such number of Trust Units held by the Company after giving effect
to the Over-Allotment Option, if applicable) (the “Subject Units”).

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, it is agreed as follows:

 

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

 

“Affiliate” means, for any specified Person, another Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the specified Person. As used in this definition, the
term “control” (and the correlative terms “controlling,” “controlled by,” and
“under common control”) shall mean the possession, directly or indirectly, of
the right or power to direct or cause the direction of the management and
policies of another Person, whether through ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble hereof.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which national banking institutions in New York, New York are
closed as authorized or required by law.

 

“Company” has the meaning set forth in the preamble hereof.

 

“Conveyance Agreement” has the meaning set forth in the recitals hereof.

 

“Deferral Notice” has the meaning set forth in Section 3(j) hereof.

 

“Deferral Period” has the meaning set forth in Section 3(j) hereof.

 

“Demand Notice” has the meaning set forth in Section 2(a) hereof.

 

“Demand Registration” has the meaning set forth in Section 2(a) hereof.

 

--------------------------------------------------------------------------------


 

“Effective Period” means the period commencing on the 180th day after the date
hereof and ending on the date that all Registrable Securities have ceased to be
Registrable Securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.

 

“Expenses” has the meaning set forth in Section 6(a) hereof.

 

“FINRA” has the meaning set forth in Section 3(o) hereof.

 

“Holder” shall mean the Company, its Affiliates that from time to time hold
Registrable Securities and any Transferee of the Company to whom Registrable
Securities are transferred in accordance with the terms of this Agreement, and,
in each case, who continues to be entitled to the rights of a Holder hereunder.

 

“Indemnified Party” has the meaning set forth in Section 6(d) hereof.

 

“Indemnifying Party” has the meaning set forth in Section 6(d) hereof.

 

“Initial Public Offering” means the initial public offering of Trust Units
registered with the SEC by a registration statement on Form S-1 (Registration
No. 333-224191).

 

“Material Event” has the meaning set forth in Section 3(j) hereof.

 

“Over-Allotment Option” has the meaning set forth in the recitals hereof.

 

“Person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, governmental agency,
subdivision, or instrumentality, or other entity or association.

 

“Piggyback Registration” has the meaning set forth in Section 2(b) hereof.

 

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A, Rule 430B or Rule 430C promulgated under
the Securities Act), as amended or supplemented by any amendment, prospectus
supplement or free writing prospectus (as defined in Rule 405 promulgated under
the Securities Act), including post-effective amendments, and all materials
incorporated by reference or explicitly deemed to be incorporated by reference
in such Prospectus.

 

“Registrable Securities” means the Subject Units and any securities into or for
which such Subject Units have been converted or exchanged, and any security
issued with respect thereto upon any dividend, split or similar event until, in
the case of any such security, the earliest of (a) its effective registration
under the Securities Act and resale in accordance with the Registration
Statement covering it, (b) its disposal pursuant to Rule 144 (or any similar
provision then in force, but not Rule 144A) under the Securities Act, (c) its
sale in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of the securities, (d) its being
held by the Trust, or (e) if such security has been sold in a private
transaction in which the transferor’s rights under this Agreement are assigned
to the Transferee and such Transferee is not an Affiliate of the Trust, two
years following the transfer of such security to such Transferee.

 

“Registration Statement” means any registration statement of the Trust,
including any Shelf Registration Statement, that covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or explicitly deemed to be incorporated by reference in such
registration statement.

 

“Required Information” has the meaning set forth in Section 4(a) hereof.

 

2

--------------------------------------------------------------------------------


 

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

“Shelf Registration Statement” means a Registration Statement for an offering to
be made on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act registering the resale of Registrable Securities from time to
time by Holders thereof.

 

“Special Counsel” means Vinson & Elkins L.L.P. or such other successor counsel
as shall be specified in writing by the Holders of a majority of all Registrable
Securities.

 

“Subject Units” has the meaning set forth in the recitals hereof.

 

“Transferee” has the meaning set forth in Section 9(d) hereof.

 

“Trust” has the meaning set forth in the preamble hereof.

 

“Trust Units” has the meaning set forth in the recitals hereof.

 

“Trustee” has the meaning set forth in the preamble hereof.

 

Section 2. Demand Registration Rights.

 

(a)                                 During the Effective Period, the Holders
representing a majority of the then outstanding Registrable Securities may
request, by written notice to the Trust (the “Demand Notice”), that the Trust
effect the registration under the Securities Act of the number of Registrable
Securities requested to be so registered pursuant to the terms and conditions
set forth in this Agreement (each a “Demand Registration”). Following receipt of
a Demand Notice for a Demand Registration, the Trust shall use its reasonable
best efforts to file a Registration Statement as promptly as practicable and
shall use its commercially reasonable efforts to cause such Registration
Statement to be declared effective under the Securities Act as promptly as
practicable after the filing thereof. All Demand Notices made pursuant to this
Section 2 will specify the number of Registrable Securities to be registered,
whether or not such Registration Statement should be a Shelf Registration
Statement, and the intended methods of disposition thereof.

 

The Holders shall be entitled to a maximum of five (5) Demand Registrations,
which shall include (i) any Demand Registrations for registration pursuant to a
Shelf Registration Statement and (ii) any Demand Registrations that are
transferred to a Transferee in accordance with Section 9(d) hereof. No Demand
Registration shall be deemed to have occurred for purposes of this
Section 2(a) if the Registration Statement relating thereto does not become
effective or is not maintained effective for the period required pursuant to
Section 2(d).

 

(b)                                 Within ten (10) days after receipt by the
Trust of a Demand Notice, the Trust will give notice to the other Holders of
such Demand Registration. Such notice shall describe such securities and specify
the form, manner and other relevant aspects of such proposed registration. Each
Holder may, by written response delivered to the Trust within twenty (20) days
after the receipt by such Holder of any such notice, request that all or a
specified part of the Registrable Securities held by such Holder be included in
such Demand Registration (a “Piggyback Registration”). Such response shall also
specify the intended method of disposition of such Registrable Securities. The
Trust thereupon will use commercially reasonable efforts to effect the
registration under the Securities Act of all Registrable Securities which the
Trust has been so requested to register by the Holders to the extent required to

 

3

--------------------------------------------------------------------------------


 

permit the disposition (in accordance with the intended methods thereof as
aforesaid) of the Registrable Securities to be so registered. No registration of
Registrable Securities of the Holders effected by Piggyback Registration under
this Section 2(b) shall relieve the Trust of any of its obligations to effect
registrations of Registrable Securities of the Holders pursuant to, or reduce
the total number of Demand Registrations to which the Holders continue to remain
entitled under, Section 2(a) hereof.

 

(c)                                  If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in a firm commitment
underwritten offering, and the managing underwriter or underwriters advise the
Holders of such securities in writing that in its view the total number or
dollar amount of Registrable Securities proposed to be sold in such offering is
such as to adversely affect the success of such offering (including, without
limitation, securities proposed to be included by other Holders of Registrable
Securities entitled to include securities in such Registration Statement
pursuant to incidental or piggyback registration rights), then there shall be
included in such firm commitment underwritten offering the number or dollar
amount of Registrable Securities that in the opinion of such managing
underwriter can be sold without adversely affecting such offering, and such
number of Registrable Securities shall be allocated as follows:

 

(i)                                     first, the securities for which
inclusion in such Demand Registration for which the Demand Notice was submitted;
and

 

(ii)                                  second, the securities for which inclusion
in any Piggyback Registration for which a notice was submitted in accordance
with this Agreement pro rata among the Registrable Securities requested to be
included in such Piggyback Registration.

 

(d)                                 The Trust shall use commercially reasonable
efforts to maintain the effectiveness of the Registration Statement with respect
to any Demand Registration for a period of at least ninety (90) days (or three
years if a Shelf Registration Statement is requested) after the effective date
thereof or such shorter period in which all Registrable Securities included in
such Registration Statement have actually been sold or all Registrable
Securities have ceased to be Registrable Securities; provided, however, that
such period shall be extended for a period of time equal to the period the
holder of Registrable Securities refrains from selling any securities included
in such registration at the request of the Trust pursuant to this Agreement,
except that with respect to a Shelf Registration Statement on Form S-3 that
becomes effective automatically pursuant to Rule 462(e) under the Securities
Act, such period may not be extended beyond three years after the effective date
thereof or such shorter or longer period as may be subsequently permitted by the
SEC.

 

(e)                                  Notwithstanding the foregoing, if the Trust
shall furnish to the Holders requesting a registration pursuant to this
Section 2 within 30 days of receiving such request a certificate signed by the
Trust stating that in the good faith judgment of the Trustee it would be
detrimental to the Trust and its unitholders for such Registration Statement to
be filed and it is therefore beneficial to defer the filing of such Registration
Statement, the Trust shall have the right to defer such filing for up to two
periods of not more than 30 days each after receipt of each request of the
Holders; provided, however, that the Trust may not use this right more than once
(for a total of up to 60 days) in any 12-month period. If the Trust shall so
postpone the filing of a Registration Statement the demanding Holders shall have
the right to withdraw the request for registration by giving written notice to
the Trust within 20 days of the anticipated termination date of the postponement
period, as provided in the certificate delivered by the Trust, and in the event
of such withdrawal, such request shall not reduce the number of available
registrations with respect to the Holders under this Section 2.

 

Section 3. Registration Procedures. In connection with the registration
obligations of the Trust under Section 2 hereof, during the Effective Period,
the Trust shall:

 

(a)                                 Prepare and file with the SEC, no later than
45 days after receiving the Demand Notice, a Registration Statement or
Registration Statements, including, if so requested by the applicable Holders, a
Shelf Registration Statement, on any appropriate form under the Securities Act
available for the sale of the Registrable Securities by the Holders thereof in
accordance with the intended method or methods of distribution thereof, and use
commercially reasonable efforts to cause each such Registration Statement to
become effective as promptly as practicable after filing and remain effective as
provided herein; provided that before filing any Registration Statement or
Prospectus or any amendments or supplements thereto with the SEC (but excluding
reports filed with

 

4

--------------------------------------------------------------------------------


 

the SEC under the Exchange Act), furnish to the Holders, the Special Counsel and
the managing underwriter or underwriters, if any, copies of all such documents
proposed to be filed at least five (5) Business Days prior to the filing of such
Registration Statement or amendment thereto or Prospectus or supplement thereto.

 

(b)                                 Subject to Section 3(j), prepare and file
with the SEC such amendments and post-effective amendments to each Registration
Statement as may be necessary to keep such Registration Statement continuously
effective during the period provided herein with respect to the disposition of
all securities covered by such Registration Statement; cause the related
Prospectus to be supplemented by any required prospectus supplement or free
writing prospectus, and as so supplemented to be filed pursuant to Rule 424 (or
any similar provisions then in force) under the Securities Act; and use
commercially reasonable efforts to comply with the provisions of the Securities
Act applicable to the Trust with respect to the disposition of all securities
covered by such Registration Statement during the period provided herein with
respect to the disposition of all securities covered by such Registration
Statement in accordance with the intended methods of disposition by the sellers
thereof set forth in such Registration Statement as so amended or such
Prospectus as so supplemented.

 

(c)                                  Subject to Section 3(j), from and after the
date a Registration Statement is declared effective, the Trust shall, as
promptly as practicable after the date the Required Information is delivered
pursuant to Section 4 hereof and in accordance with this Section 3(c):

 

(i)                                     if required by applicable law, file with
the SEC a post-effective amendment to the Registration Statement or prepare and,
if required by applicable law, file a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document so that the Holder delivering such Required
Information is named as a selling securityholder in the Registration Statement
and the related Prospectus in such a manner as to permit such Holder to deliver
such Prospectus to purchasers of the Registrable Securities in accordance with
applicable law and, if the Trust shall file a post-effective amendment to the
Registration Statement, use commercially reasonable efforts to cause such
post-effective amendment to be declared effective under the Securities Act as
promptly as is practicable; and

 

(ii)                                  provide such Holder copies of any
documents filed pursuant to Section 3(c)(i);

 

provided, that, if the Required Information is delivered during a Deferral
Period, the Trust shall so inform the Holder delivering such Required
Information. The Trust shall notify such Holder as promptly as practicable after
the effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 3(c)(i). Notwithstanding anything contained herein to the
contrary, the Trust shall be under no obligation to name any Holder that has
failed to deliver the Required Information in the manner set forth in Section 4
hereof as a selling securityholder in any Registration Statement or related
Prospectus.

 

(d)                                 As promptly as practicable, give notice to
the Holders, the Special Counsel and the managing underwriter or underwriters,
if any, (i) when any Prospectus, Registration Statement or post-effective
amendment to a Registration Statement has been filed with the SEC and, with
respect to a Registration Statement or any post-effective amendment thereto,
when the same has been declared effective, (ii) of any request, following the
effectiveness of any Registration Statement under the Securities Act, by the SEC
or any other federal or state governmental authority for amendments or
supplements to any Registration Statement or related Prospectus, (iii) of the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of any Registration Statement or the
initiation or threatening of any proceedings for that purpose, (iv) of the
receipt by the Trust of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, (v) of the occurrence of, but not the nature of or
details concerning, a Material Event and (vi) of the determination by the Trust
that a post-effective amendment to a Registration Statement will be filed with
the SEC, which notice may, at the discretion of the Trust (or as required
pursuant to Section 3(j)), state that it constitutes a Deferral Notice, in which
event the provisions of Section 3(j) shall apply.

 

(e)                                  Use commercially reasonable efforts to
obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement or the lifting of any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction in which they have been qualified for

 

5

--------------------------------------------------------------------------------


 

sale, in either case as promptly as practicable, and provide prompt notice to
each Holder of the withdrawal of any such order.

 

(f)                                   If requested by the managing underwriters,
if any, or the Holders of the Registrable Securities being sold in connection
with an underwritten offering, promptly include in a prospectus supplement or
post-effective amendment such information as the managing underwriters, if any,
and such Holders may reasonably request in order to permit the intended method
of distribution of such securities and make all required filings of such
prospectus supplement or such post-effective amendment as soon as practicable
after the Trust has received such request; provided, however, that the Trust
shall not be required to take any actions under this Section 3(f) that are not,
in the opinion of counsel for the Trust, in compliance with applicable law.

 

(g)                                  As promptly as practicable furnish to each
Holder, the Special Counsel and each managing underwriter, if any, upon request,
at least one (1) conformed copy of the Registration Statement and any amendment
thereto, including exhibits and, if requested, all documents incorporated or
deemed to be incorporated therein by reference.

 

(h)                                 Deliver to each Holder, the Special Counsel
and each managing underwriter, if any, in connection with any sale of
Registrable Securities pursuant to a Registration Statement as many copies of
the Prospectus relating to such Registrable Securities (including each
preliminary Prospectus) and any amendment or supplement thereto as such Persons
may reasonably request; and the Trust hereby consents (except during such
periods that a Deferral Notice is outstanding and has not been revoked and
subject to Section 3(j)(ii) hereof) to the use of such Prospectus or each
amendment or supplement thereto by each Holder and the underwriters, if any, in
connection with any offering and sale of the Registrable Securities covered by
such Prospectus or any amendment or supplement thereto in the manner set forth
therein.

 

(i)                                     Prior to any public offering of the
Registrable Securities pursuant to a Registration Statement, use commercially
reasonable efforts to register or qualify or cooperate with the Holders, the
Special Counsel and the underwriters, if any, in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions within the United States as
any Holder or underwriter reasonably requests in writing (which request may be
included with the Required Information); prior to any public offering of the
Registrable Securities pursuant to the Registration Statement, use commercially
reasonable efforts to keep each such registration or qualification (or exemption
therefrom) effective during the period provided herein with respect to the
disposition of all securities covered by such Registration Statement in
connection with such Holder’s offer and sale of Registrable Securities pursuant
to such registration or qualification (or exemption therefrom) and do any and
all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of such Registrable Securities in the manner
set forth in the relevant Registration Statement and the related Prospectus;
provided that neither the Trust nor the Trustee will be required to (i) qualify
as a foreign entity or as a dealer in securities in any jurisdiction where it
would not otherwise be required to qualify but for this Agreement or (ii) take
any action that would subject it to general service of process or to taxation in
any such jurisdiction where it is not then so subject.

 

(j)                                    Upon (A) the issuance by the SEC of a
stop order suspending the effectiveness of any Registration Statement or the
initiation of proceedings with respect to any Registration Statement under
Section 8(d) or 8(e) of the Securities Act, (B) the occurrence of any event or
the existence of any fact as a result of which (x) any Registration Statement
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, or (y) any Prospectus shall contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (a “Material
Event”), or (C) the occurrence or existence of any pending corporate development
of the Trust that, in the reasonable discretion of the Trustee, makes it
appropriate to suspend the availability of any Registration Statement and the
related Prospectus, the Trust shall:

 

(i)                                     in the case of clause (B) above, subject
to clause (ii) below, as promptly as practicable prepare and file, if necessary
pursuant to applicable law, a post-effective amendment to such Registration
Statement or a supplement to the related Prospectus or any document incorporated
therein by reference or file any other required document that would be
incorporated by reference into such Registration Statement

 

6

--------------------------------------------------------------------------------


 

and Prospectus so that such Registration Statement does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
such Prospectus does not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, and, in the case of a
post-effective amendment to a Registration Statement, subject to
clause (ii) below, use commercially reasonable efforts to cause it to be
declared effective as promptly as practicable; and

 

(ii)                                  give notice to the Holders and the Special
Counsel, if any, that the availability of any Registration Statement is
suspended (a “Deferral Notice”) and, upon receipt of any Deferral Notice, each
Holder agrees not to sell any Registrable Securities pursuant to the
Registration Statement until such Holder’s receipt of copies of the supplemented
or amended Prospectus provided for in clause (i) above, or until it is advised
in writing by the Trust that the Prospectus may be used, and has received copies
of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus, in which case such Holder will use
the Prospectus as so supplemented or amended in connection with any offering and
sale of Registrable Securities covered thereby.

 

The Trust shall use commercially reasonable efforts to ensure that the use of
the Prospectus may be resumed (x) in the case of clause (A) above, as promptly
as is practicable, (y) in the case of clause (B) above, as soon as, in the sole
judgment of the Trustee, public disclosure of such Material Event would not be
prejudicial to or contrary to the interests of the Trust or, if necessary to
avoid unreasonable burden or expense, as soon as practicable thereafter, and
(z) in the case of clause (C) above, as soon as, in the reasonable discretion of
the Trustee, such suspension is no longer appropriate. The Trust shall be
entitled to exercise its right under this Section 3(j) to suspend the
availability of any Registration Statement or any Prospectus (the “Deferral
Period”) for use by any Holder.

 

(k)                                 If reasonably requested by a Holder or any
underwriter participating in any disposition of Registrable Securities, if any,
in writing in connection with a disposition by such Holder of Registrable
Securities pursuant to a Registration Statement, make reasonably available for
inspection during normal business hours by a representative for such
Holder(s) of such Registrable Securities, any broker-dealers, underwriters,
attorneys and accountants retained by such Holder(s), and any attorneys or other
agents retained by a broker-dealer or underwriter engaged by such Holder(s), all
relevant financial and other records and pertinent corporate documents and
properties of the Trust, and cause the appropriate officers, directors and
employees of the Trustee to make reasonably available for inspection during
normal business hours on reasonable notice all relevant information reasonably
requested by such representative for the Holder(s), or any such broker-dealers,
underwriters, attorneys or accountants in connection with such disposition, in
each case as is customary for similar “due diligence” examinations; provided
that (i) the Trustee shall not be obligated to make available for inspection any
information that, based on the reasonable advice of counsel to the Trustee,
could subject the Trustee to the loss of attorney-client privilege with respect
thereto and (ii) such Persons shall first agree in writing with the Trustee that
all information shall be kept confidential by such Persons and shall be used
solely for the purposes of exercising rights under this Agreement, unless
(A) disclosure of such information is required by court or administrative order
or is necessary to respond to inquiries of regulatory authorities,
(B) disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of any Registration Statement or the use of any Prospectus referred to in this
Agreement) or (C) such information becomes generally available to the public
other than as a result of a disclosure or failure to safeguard by any such
Person; and provided further that the foregoing inspection and information
gathering shall, to the greatest extent possible, be coordinated on behalf of
all the Holders and the other parties entitled thereto by Special Counsel, if
any, or another representative selected by the Holders of a majority of
Registrable Securities being registered pursuant to such Registration Statement.
Any Person legally compelled or required by administrative or court order or by
a regulatory authority to disclose any such confidential information made
available for inspection shall provide the Trustee with prompt prior written
notice of such requirement so that the Trustee may seek a protective order or
other appropriate remedy.

 

(l)                                     Use its best efforts to comply with all
applicable rules and regulations of the SEC and make generally available to the
Trust’s securityholders earnings statements (which need not be audited)
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder (or any similar rule promulgated under the Securities Act) for a
12-month period commencing on the first day of the first fiscal quarter of the
Trust

 

7

--------------------------------------------------------------------------------


 

commencing after the effective date of a Registration Statement, which
statements shall be made available no later than the next succeeding Business
Day after such statements are required to be filed with the SEC.

 

(m)                             Cooperate with each Holder and the managing
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities sold or to be sold pursuant to
a Registration Statement, which certificates shall not bear any restrictive
legends stating that the Registrable Securities evidenced by the certificates
are “restricted securities” (as defined by Rule 144), and cause such Registrable
Securities to be registered in such names as such Holder or the managing
underwriters, if any, may request in writing at least two (2) Business Days
prior to any sale of such Registrable Securities.

 

(n)                                 Provide a CUSIP number for all Registrable
Securities covered by each Registration Statement not later than the effective
date of such Registration Statement.

 

(o)                                 Cooperate with and assist each Holder, the
Special Counsel and any underwriters participating in any disposition of
Registrable Securities in any filings required to be made with the Financial
Industry Regulatory Authority (“FINRA”) in connection with the filing or
effectiveness of any Registration Statement, any post-effective amendment
thereto or any offer or sale of Trust Units thereunder.

 

(p)                                 In the case of a proposed sale pursuant to a
Registration Statement involving an underwritten offering, the Trust shall enter
into such customary agreements on behalf of the Trust (including, if requested,
an underwriting agreement in reasonably customary form containing standard
representations and warranties, covenants and indemnities of the Trust similar
to those representations and warranties, covenants and indemnities given by
issuers of securities in underwritten offerings of securities) and take all such
other action, if any, as Holders of a majority of the Registrable Securities
being sold or any managing underwriters reasonably shall request in order to
facilitate any disposition of the Registrable Securities pursuant to such
Registration Statement, including, without limitation, (i) using commercially
reasonable efforts to cause its counsel to deliver an opinion or opinions in
reasonably customary form, (ii) using its reasonable best efforts to cause its
officers to execute and deliver all customary documents and certificates on
behalf of the Trust and (iii) using its reasonable best efforts to cause the
Trust’s independent public accountants to provide a comfort letter or letters in
reasonably customary form.

 

(q)                                 Use reasonable best efforts to support the
marketing of the Registrable Securities covered by the Registration Statement.

 

(r)                                    Upon (i) the filing of any Registration
Statement and (ii) the effectiveness of any Registration Statement, announce the
same, in each case by press release to Bloomberg Business News or such other
news or press organization as is reasonably calculated to broadly disseminate
the relevant information to the public.

 

(s)                                   Use commercially reasonable efforts to
cause all such Registrable Securities to be listed on each securities exchange
or quotation system on which similar securities issued by the Trust are listed
or traded.

 

Section 4. Holder’s Obligations.

 

(a)                                 Each Holder agrees that if such Holder
wishes to sell Registrable Securities pursuant to a Registration Statement and
related Prospectus, it will do so only in accordance with this Section 4 and
Section 3(j) hereof. The Trust may require each seller of Registrable Securities
as to which any registration is being effected to furnish to the Trust in
writing such information required in connection with such registration regarding
such seller and the distribution of such Registrable Securities as the Trust
may, from time to time, reasonably request in writing (the “Required
Information”) and the Trust may exclude from such registration the Registrable
Securities of any seller who unreasonably fails to furnish such information
within a reasonable time after receiving such request. In addition, following
the date that a Registration Statement is declared effective, each Holder
wishing to sell Registrable Securities pursuant to a Registration Statement and
related Prospectus agrees to deliver, at least seven (7) Business Days prior to
any intended distribution of Registrable Securities under the Registration
Statement, to the Trust any additional Required Information as the Trust may
reasonably request so that the Trust may complete or amend the information
required by any Registration Statement.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder shall be entitled to sell any of such
Registrable Securities pursuant to a Registration Statement or to receive a
Prospectus relating thereto unless such Holder has furnished the Trust with the
Required Information as required pursuant to this Section 4 and the information
set forth in the next sentence. Each Holder agrees promptly to furnish to the
Trust all information required to be disclosed in order to make the information
previously furnished to the Trust by such Holder not misleading and any other
information regarding such Holder and the distribution of such Registrable
Securities as the Trust may from time to time reasonably request. Any sale of
any Registrable Securities by any Holder shall constitute a representation and
warranty by such Holder that the information relating to such Holder and its
plan of distribution is as set forth in the Prospectus delivered by such Holder
in connection with such disposition, that such Prospectus does not as of the
time of such sale contain any untrue statement of a material fact relating to or
provided by such Holder or its plan of distribution and that such Prospectus
does not as of the time of such sale omit to state any material fact relating to
or provided by such Holder or its plan of distribution necessary in order to
make the statements in such Prospectus relating to or provided by such Holder,
in the light of the circumstances under which they were made, not misleading.

 

Section 5. Registration Expenses. Subject to the last sentence of this
Section 5, the Company shall bear all out-of-pocket fees and expenses incurred
in connection with the performance by the Trust of its obligations under this
Agreement whether or not any Registration Statement is declared effective. Such
fees and expenses shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses (x) with respect
to filings required to be made with FINRA and (y) of compliance with federal and
state securities or blue sky laws (including, without limitation, reasonable
fees and disbursements of the Special Counsel, if any, in connection with blue
sky qualifications of the Registrable Securities under the laws of such
jurisdictions as Holders of a majority of the Registrable Securities being sold
pursuant to a Registration Statement may designate)), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company), (iii) duplication expenses relating to copies of any Registration
Statement or Prospectus delivered to any Holders hereunder, (iv) fees and
disbursements of counsel for the Trust and the Special Counsel, if any, in
connection with any Registration Statement, (v) fees and disbursements of
accountants and reserve engineers related to any Registration Statement and
(vi) the fees and expenses incurred in connection with the listing by the Trust
of the Registrable Securities on any securities exchange on which similar
securities of the Trust are then listed. However, the Trust shall pay the
internal expenses of the Trustee (including, without limitation, all salaries
and expenses of officers and employees performing legal or accounting duties),
the expense of any annual audit and annual reserve report and the other fees and
expenses of the accountants and independent reserve engineers for the Trust not
covered by clause (v) of the preceding sentence, the fees and expenses of any
Person, including special experts, retained by the Trust and the fees and
expenses of any transfer agent for the Registrable Securities. Notwithstanding
the provisions of this Section 5, each seller of Registrable Securities shall
pay its own selling expenses, including any underwriting discounts and
commissions, all registration expenses to the extent required by applicable law
and, except as otherwise provided herein, fees and expenses of such seller’s
counsel.

 

Section 6. Indemnification and Contribution.

 

(a)                                 Indemnification by the Trust. The Trust
shall indemnify and hold harmless the Company, each Holder and each Person, if
any, who controls the Company or any Holder within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any reasonable legal or other expenses reasonably incurred in
connection with defending or investigating any such action or claim)
(“Expenses”) to which the Company, any Holder or any controlling Person of the
Company or any Holder may become subject, under or with respect to the
Securities Act, the Exchange Act, any other federal or state securities law or
otherwise, insofar as such Expenses are caused by any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement at the date and time as of which such Registration Statement was
declared effective by the SEC, any preliminary Prospectus or the Prospectus, or
caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein (in the case of a preliminary Prospectus or Prospectus, in light of the
circumstances under which they were made), not misleading, but in each case only
with respect to written information relating to the Trust furnished by or on
behalf of the Trust specifically for inclusion in the documents referred to in
the foregoing indemnity. Subject to Section 6(e) of this Agreement, the Trust
shall reimburse the Company, the Holders and any controlling Persons thereof for
any legal or other expenses reasonably incurred by the Company, the Holders or
any controlling Persons thereof in connection with the investigation or

 

9

--------------------------------------------------------------------------------


 

defense of any Expenses with respect to which the Company and the Holders or any
controlling Persons thereof is entitled to indemnity by the Trust under this
Agreement. The Trustee shall have no indemnification obligations under this
Agreement, or any liability for failure of the Trust to satisfy its obligations
under this Agreement.

 

(b)                                 Indemnification by the Company. The Company
shall indemnify and hold harmless each Holder (other than the Company), the
Trust and the Trustee and any agents thereof, individually and as trustee, as
the case may be, and each Person, if any, who controls such Holder, the Trust or
the Trustee within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any Expenses to which such
Holder, the Trust, the Trustee or any agent thereof or any controlling Person of
such Holder, the Trust or the Trustee may become subject, under or with respect
to the Securities Act, the Exchange Act, any other federal or state securities
law or otherwise, insofar as such Expenses are caused by (i) an untrue statement
or alleged untrue statement of a material fact contained in any Registration
Statement or an omission or alleged omission to state a material fact required
to be stated in or necessary to make the statements therein not misleading at
the date and time as of which such Registration Statement was declared effective
by the SEC, (ii) an untrue statement or alleged untrue statement of a material
fact contained in any preliminary Prospectus or any Prospectus or an omission or
alleged omission to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading as of the date of such preliminary Prospectus or Prospectus
and as of the closing of the sale of Trust Units sold thereunder or (iii) any
untrue statement or alleged untrue statement of a material fact contained in any
other filing, report or other action taken with respect to the Securities Act,
the Exchange Act or any other Federal or state securities law, the listing of
the Trust Units on the New York Stock Exchange or another national securities
exchange or any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
provided, however, that the Company shall not be liable to and shall not
indemnify the Holders (other than the Company), the Trustee or any agents or
controlling Persons thereof, individually or as trustee, as the case may be, in
any such case under the preceding clauses (i) and (ii) of this Section 6(b) to
the extent that any such Expense arises out of, is based upon or is connected
with information relating to (A) the Trustee in its individual capacity or
(B) such Holder, in either case prepared or furnished by the Trustee or such
Holder, as the case may be, expressly for use in any Registration Statement, any
preliminary Prospectus or any Prospectus; and provided, further, that the
Company shall not be liable to the Holders (other than the Company), the Trustee
or any agents or controlling Persons thereof, individually or as trustee, as the
case may be, in any such case under the preceding clause (iii) of this
Section 6(b) to the extent that any such Expense arises out of, is based upon or
is connected with information relating to (1) the Trustee in its individual
capacity prepared or furnished by the Trustee and the Trustee is found liable or
(2) such Holder prepared or furnished by such Holder and such Holder is found
liable. Subject to Section 6(e) of this Agreement, the Company shall reimburse
the Holders (other than the Company), the Trust and the Trustee and any agents
or controlling Persons thereof for any legal or other expenses reasonably
incurred by the Holders (other than the Company), the Trust and the Trustee or
any agent or controlling Persons thereof in connection with the investigation or
defense of any Expenses with respect to which the Holders (other than the
Company), the Trust and the Trustee or any agent or controlling Persons thereof
is entitled to indemnity by the Company under this Agreement.

 

(c)                                  Indemnification by Certain of the Holders.
Each Holder (other than the Company), severally and not jointly, shall indemnify
and hold harmless the Company, the Trust, the Trustee and any agents thereof,
individually and as trustee, and any other Holder and each Person, if any, who
controls the Company, the Trust, the Trustee and any agents thereof,
individually and as trustee, or any other Holder within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all Expenses to which the Company, the Trust, the Trustee and
any agents thereof, individually and as trustee, any other Holder or any
controlling Person of the Company, the Trust, the Trustee and any agents
thereof, individually and as trustee, or any other Holder may become subject,
under or with respect to the Securities Act, the Exchange Act, any other federal
or state securities law or otherwise, insofar as such Expenses are caused by any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement at the date and time as of which such Registration
Statement was declared effective by the SEC, any preliminary Prospectus or the
Prospectus, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of a preliminary Prospectus or Prospectus, in
light of the circumstances under which they were made), not misleading, but in
each case only with respect to written information relating to such Holder
(other than the Company) furnished by or on behalf of such Holder specifically
for inclusion in the documents referred to in the foregoing indemnity. Subject
to Section 6(e) of this Agreement, such Holder shall

 

10

--------------------------------------------------------------------------------


 

reimburse the Company, the Trust, the Trustee and any agents thereof,
individually and as trustee, the other Holders and any agents or controlling
Persons thereof for any legal or other expenses reasonably incurred by the
Company, the Trust, the Trustee and any agents thereof, individually and as
trustee, the other Holders or any agent or controlling Persons thereof in
connection with the investigation or defense of any Expenses with respect to
which the Company, the Trust, the Trustee and any agents thereof, individually
and as trustee, and the other Holders or any agent or controlling Persons
thereof is entitled to indemnity by such Holder under this Agreement.

 

(d)           Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Section 6(a),
6(b) or 6(c) hereof, such Person (the “Indemnified Party”) shall promptly notify
the Person against whom such indemnity may be sought (the “Indemnifying Party”)
in writing and the Indemnifying Party, upon request of the Indemnified Party,
shall retain counsel reasonably satisfactory to the Indemnified Party and shall
pay the reasonable fees and disbursements of such counsel related to such
proceeding. In any such proceeding, any Indemnified Party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them, other than solely by virtue of the
rights and obligations of the Indemnifying Party and the Indemnified Party under
this Section 6. It is understood that the Indemnifying Party shall not, in
respect of the legal expenses of any Indemnified Party in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all such indemnified parties and that all such fees and expenses
shall be reimbursed as they are incurred. Such firm shall be designated in
writing by, in the case of parties indemnified pursuant to Section 6(a), the
Holders of a majority of the Registrable Securities covered by the Registration
Statement held by Holders that are indemnified parties pursuant to
Section 6(a) and, in the case of parties indemnified pursuant to Section 6(b) or
Section 6(c), the Trustee. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final, non-appealable judgment for
the plaintiff, the Indemnifying Party agrees to indemnify the Indemnified Party
from and against any Expenses by reason of such settlement or judgment. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such proceeding.

 

(e)           Contribution. To the extent that the indemnification provided for
in Section 6(a), 6(b) or 6(c) is unavailable to an Indemnified Party or
insufficient in respect of any Expenses referred to therein, then each
Indemnifying Party under such paragraph, in lieu of indemnifying such
Indemnified Party thereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Expenses (i) in such proportion as is
appropriate to reflect the relative benefits received by the Indemnifying Party
or Indemnifying Parties on the one hand and the Indemnified Party or Indemnified
Parties on the other hand or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Indemnifying Party or Indemnifying Parties on the one
hand and of the Indemnified Party or Indemnified Parties on the other hand in
connection with the statements or omissions that resulted in such Expenses, as
well as any other relevant equitable considerations. The relative fault of the
Company and the other Holders on the one hand and the Trust on the other hand
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact required to be stated or necessary in order to make the
statements (in the case of a preliminary Prospectus or Prospectus, in light of
the circumstances under which they were made) not misleading, relates to
information supplied by the Company, the other Holders or by the Trust, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Holders’ respective
obligations to contribute pursuant to this Section 6 are several in proportion
to the respective number of Registrable Securities they have sold pursuant to a
Registration Statement, and not joint.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(e) were determined by pro rata allocation or by any
other method of allocation that does not take into account the

 

11

--------------------------------------------------------------------------------


 

equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the Expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

(f)            The remedies provided for in this Section 6 are not exclusive and
shall not limit any rights or remedies which may otherwise be available to an
Indemnified Party at law or in equity, hereunder or otherwise.

 

(g)           The indemnity and contribution provisions contained in this
Section 6 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Holder, any Person controlling the Company or any other Holder or
any Affiliate of the Company or any other Holder or by or on behalf of the
Trustee, its officers or directors or any Person controlling the Trustee and
(iii) the sale of any Registrable Securities by any Holder.

 

Section 7. Information Requirements. The Trust covenants that, if at any time
before the end of the Effective Period the Trust is not subject to the reporting
requirements of the Exchange Act, it will cooperate with any Holder and take
such further reasonable action as any Holder may reasonably request in writing
(including, without limitation, making such reasonable representations as any
such Holder may reasonably request), all to the extent required from time to
time to enable such Holder to sell Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 or Rule 144A under the Securities Act and customarily taken in
connection with sales pursuant to such exemptions. Upon the written request of
any Holder, the Trust shall deliver to such Holder a written statement as to
whether the Trust has complied with such filing requirements. Notwithstanding
the foregoing, nothing in this Section 7 shall be deemed to require the Trust to
register any of the Trust’s securities under any section of the Exchange Act.

 

Section 8. Underwritten Registrations. The Holders of Registrable Securities
covered by any Registration Statement who desire to do so may sell such
Registrable Securities to an underwriter in an underwritten offering for
reoffering to the public. If any of the Registrable Securities covered by any
Registration Statement are to be sold in an underwritten offering, the
investment banker or investment bankers and manager or managers that will
administer the offering will be selected by the Holders of a majority of such
Registrable Securities included in such offering, subject to the consent of the
Trust (which shall not be unreasonably withheld or delayed), and such Holders
shall be responsible for all underwriting commissions and discounts and any
transfer taxes in connection therewith. No Person may participate in any
underwritten registration hereunder unless such Person (i) agrees to sell such
Person’s Registrable Securities on the basis reasonably provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

 

Section 9. Miscellaneous.

 

(a)           Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, without the written consent of the Trust, the Company and the
Holders of a majority of Registrable Securities. Notwithstanding the foregoing,
a waiver or consent to depart from the provisions hereof with respect to a
matter that relates exclusively to the rights of Holders whose securities are
being sold pursuant to a Registration Statement and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities being sold by such Holders
pursuant to such Registration Statement; provided that the provisions of this
sentence may not be amended, modified or supplemented except in accordance with
the provisions of the immediately preceding sentence. Notwithstanding the
foregoing, this Agreement may be amended by written agreement signed by the
Trust, without the consent of the Holders of Registrable Securities, to cure any
ambiguity or to correct or supplement any provision contained herein that may be
defective or inconsistent with any other provision contained herein, or to make
such other provisions in regard to matters or questions arising under this
Agreement that shall not adversely affect the interests of the Holders of
Registrable Securities. Each Holder of Registrable Securities outstanding at the
time of any such

 

12

--------------------------------------------------------------------------------


 

amendment, modification, supplement, waiver or consent or thereafter shall be
bound by any such amendment, modification, supplement, waiver or consent
effected pursuant to this Section 9(a), whether or not any notice, writing or
marking indicating such amendment, modification, supplement, waiver or consent
appears on the Registrable Securities or is delivered to such Holder.

 

(b)           Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, by facsimile, by
courier guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by facsimile, (iii) one (1) Business Day after
being deposited with such courier, if made by overnight courier or (iv) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:

 

(v)           if to a Holder, at the most current address given by such Holder
to the Trust;

 

(vi)          if to the Trust or the Trustee, to:

 

PermRock Royalty Trust c/o Simmons Bank

P.O. Box 470727

Fort Worth, Texas 76147

Attention: Lee Ann Anderson

Fax: (817) 298-5579

 

with a copy to:

 

Greenberg Traurig, LLP

2200 Ross Avenue, Suite 5200

Dallas, Texas 75201

Attention: Michael L. Malone

Facsimile No.: (214) 665-5991

 

(vii)         if to the Company, to:

 

Boaz Energy II, LLC

201 West Wall Street, Suite 421

Midland, Texas 79701

Attention: Marshall Eves

 

with a copy to:

 

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Attention: Michael Telle

Fax: (713) 615-5651

 

or to such other address as such Person may have furnished to the other Persons
identified in this Section 9(b) in writing in accordance herewith.

 

(c)           Approval of Holders. Whenever the consent or approval of Holders
of a specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Trust or its Affiliates (as such term is
defined in Rule 405 under the Securities Act) (other than the Company or
subsequent Holders if such Holders are deemed to be such Affiliates solely by
reason of their holdings of such Registrable Securities) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

 

(d)           Successors and Transferees. Any Person or group of Persons who
purchases any Registrable Securities from the Company or otherwise holds any
Registrable Securities as a result of any sale, liquidation, dividend or
distribution by the Company or any of its Affiliates shall be deemed, for
purposes of this Agreement, to

 

13

--------------------------------------------------------------------------------


 

be a transferee of the Company, but if and only if such Person or group
(i) agrees to be designated as a transferee, (ii) is specifically designated as
a transferee in writing by the Company to the Trust and (iii) in the case of a
group, such group shall collectively constitute a Transferee for purposes of
this Agreement (including without limitation, for purposes of exercising any
Demand Registration right transferred by the Company to such group) (a
“Transferee”). This Agreement shall inure to the benefit of and be binding upon
such Transferees, provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms thereof. If the Company designates any Person as a Transferee in
accordance with this Section 9(d), then the Registrable Securities acquired by
such Transferee shall be held subject to all of the terms of this Agreement, and
by taking and holding such Registrable Securities, such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement and such Person shall be entitled to
receive the benefits hereof.

 

(e)           Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(f)            Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(g)           Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

 

(h)           Severability. If any term, provision, covenant or restriction of
this Agreement is held to be invalid, illegal, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions set forth herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated thereby, and the parties hereto shall use their reasonable best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction, it being intended that all of the rights and privileges
of the parties shall be enforceable to the fullest extent permitted by law.

 

(i)            Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and the registration rights
granted by the Trust with respect to the Registrable Securities. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein, with respect to the registration rights granted by the
Trust with respect to the Registrable Securities. This Agreement supersedes all
prior agreements and undertakings among the parties with respect to such
registration rights. No party hereto shall have any rights, duties or
obligations other than those specifically set forth in this Agreement.

 

(j)            Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effective Period, except for any
liabilities or obligations under Section 4, 5 or 6 hereof, each of which shall
remain in effect in accordance with its terms.

 

(k)           Specific Enforcement; Venue; Waiver of Jury Trial. The parties
hereto acknowledge and agree that each would be irreparably damaged if any of
the provisions of this Agreement are not performed by the other in accordance
with their specific terms or are otherwise breached. It is accordingly agreed
that each party shall be entitled to seek an injunction or injunctions to
prevent breaches of this Agreement by the other and to enforce this Agreement
and the terms and provisions hereof specifically against the other, in addition
to any other remedy to which such aggrieved party may be entitled at law or in
equity. Any action or proceeding seeking to enforce any provision of, or based
on any rights arising out of, this Agreement may be brought against any of the
parties in the FEDERAL AND STATE COURTS LOCATED WITHIN THE STATE OF DELAWARE and
each of the parties consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on any party anywhere in the world. EACH
OF THE PARTIES HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

14

--------------------------------------------------------------------------------


 

(l)            Limitation of Liability. It is expressly understood and agreed by
the parties hereto that (i) this Agreement is executed and delivered by the
Trustee not individually or personally, but solely as Trustee on behalf of the
Trust and (ii) under no circumstances shall the Trustee be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust under this Agreement.

 

[Signature page follows.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

BOAZ ENERGY II, LLC

 

 

 

 

 

By:

/s/ Marshall Eves

 

 

Name: Marshall Eves

 

 

Title:   Chief Executive Officer

 

 

 

 

 

PERMROCK ROYALTY TRUST

 

 

 

By:

SIMMONS BANK, not in its individual capacity but solely as Trustee

 

 

 

 

By:

/s/ Lee Ann Anderson

 

 

Name: Lee Ann Anderson

 

 

Title:   Senior Vice President and Trust Officer

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------